DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 3, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims recite the limitation "the number of symbols".  There is insufficient antecedent basis for this limitation in the claim or the parent claim(s) and thus makes the claim vague and indefinite.  Therefore, it is not known the metes and the bounds of the claimed language.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0141742) in view of Park (US 2017/0134140).
 For claims 1 and 14, Zhou discloses user equipment of a wireless communication system, the user equipment (see at least Fig.4: UE 406 and wherein UE 406 is in communication with BS 401) comprising: a communication module (see at least Fig.4; at least communication interface 407); and a processor configured to control .
6.	Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Park and further in view of Takeda et al (US 2020/0235894).
For claims 2-3 and 15-16, Zhou further discloses wherein when the user equipment receives the PDCCH indicating the change of the DL BWP (see at least [0283]; when UE receives a DCI via a PDCCH ([0269) indicating DL BWP switching and switching (changing) from an active BWO to a new BWP) and the processor is configured to change the DL BWP and not include a PDSCH scheduled by a PDCCH received before receiving the PDCCH indicating the change of the DL BWP in the PDSCH candidate set (see at least [0283]; receiving PDSCH on the new BWP (no PDSCH (not include) from previous BWP will be scheduled/transmitted/received after the switching)).  Moreover, Park further discloses a physical uplink control channel (PUCCH) transmission including the semi-static HARQ-ACK codebook (see at least [0027]; configuration and application of semi-static HARQ-ACK codebook (first mode) transmission).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park into the method/apparatus of Zhou by the use of semi-static HARQ-ACK codebook (fixed size to at least save time/resource processing) to acknowledge the reception of PDSCH(s) for the purpose of at least having a reliable system to confirm the reception of data and/or trigger the retransmission(s) in case of error(s).  Zhou in view of Park .
7.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Park and Takeda and further in view of Yoshimoto et al (US 10,985,893).
For claims 4 and 17, Takeda further discloses the predetermined advance time to be 9 symbols (3-11) (see at least Fig.6A and/or [0080]).  Zhou in view of Park and Takeda discloses all the claimed subject matter with the exception of explicitly disclosing wherein the predetermined advanced time is determined according to a capability of a user equipment and a subcarrier spacing.  However, Yoshimoto discloses .
8.	Claims 5-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Park and further in view of Tirucherai et al (US 2020/0077442).
For claims 5 and 18, Zhou in view of Park discloses all the claimed subject matter with the exception of explicitly disclosing wherein when reception of a PDSCH repeated in a plurality of slots is configured, the processor is configured to determine the PDSCH candidate set based on whether PDSCH reception is available in all of the plurality of slots.  However, Tirucherai discloses the using of PDSCH repetitions and determining the PDSCH based on whether PDSCH reception is available in all of the plurality of slots (see at least [0072]; using PDSCH repetitions and determining the PDSCH based on whether collision with UL (PUCCH) exists (PDSCH reception is available in all of the plurality of slots)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tirucherai into the method/apparatus of Zhou in view of Park for the purpose of at least determining the scheduling/reception of PDSCH by performing collision management.

For claims 7 and 19, Zhou in view of Park discloses all the claimed subject matter with the exception of explicitly disclosing wherein the processor is configured to determine the PDSCH candidate set based on whether at least one of symbols to which PDSCH reception is allocated corresponds to an uplink (UL) symbol.  However, Tirucherai discloses wherein the processor is configured to determine the PDSCH candidate set based on whether at least one of symbols to which PDSCH reception is allocated corresponds to an uplink (UL) symbol (see at least [0072]; using PDSCH repetitions and determining the PDSCH availability (candidate) based on whether collision with UL (PUCCH/symbol(s)) exists).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tirucherai into the method/apparatus of Zhou in view of Park for the purpose of at least determining the scheduling/reception of PDSCH by performing collision management.

For claim 9, Tirucherai further discloses wherein when at least one of symbols to which reception of a second PDSCH is allocated is a symbol used for UL transmission, the processor is configured to not include the second PDSCH in the PDSCH candidate set (see at least [0072]; using PDSCH repetitions and determining the PDSCH is unavailable (not candidate) when collision with UL (PUCCH/symbol(s)) exists by dropping (to not include) the PDSCH).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tirucherai into the method/apparatus of Zhou in view of Park by dropping (not including) the (second) PDSCH in the PDSCH candidate set for the purpose of at least performing collision management by at least dropping the (second) PDSCH in case of collision.  Tirucherai further discloses in at least Fig.16 step 1615 the prioritization of the scheduled uplink (UL) transmission when there is a collision with 
For claim 10, Tirucherai further discloses wherein when reception of a PDSCH repeated in a plurality of slots is configured and the user equipment determines that PDSCH reception is unavailable in all of the plurality of slots, the processor is configured to not include the PDSCH repeated in the plurality of slots (see at least [0072]; using PDSCH repetitions and determining the PDSCH is unavailable when collision with UL (PUCCH) exists by dropping (to not include) the PDSCH repeated/repetitions), wherein when the user equipment determines that the reception of the PDSCH is unavailable in all of the plurality of slots, the processor is configured to determine, when at least one of symbols to which PDSCH reception is allocated corresponds to an UL symbol in any one slot, that PDSCH reception is unavailable in a corresponding slot (see at least [0072]; using PDSCH repetitions and determining the PDSCH is unavailable when collision with UL (PUCCH/symbol(s)) exists).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tirucherai into the method/apparatus of Zhou in view of Park by dropping (not including) the PDSCH in the .
9.	Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Park and further in view of Baldemair et al (US 2020/0295810).
For claims 11 and 20, Zhou in view of Park discloses all the claimed subject matter with the exception of explicitly disclosing wherein the processor is configured to determine the PDSCH candidate set based on a time required for processing HARQ-ACK information for a PDSCH.  However, Baldemair discloses wherein the processor is configured to determine the PDSCH candidate set based on a time required for processing HARQ-ACK information for a PDSCH (see at least [0074]; PDSCH that can be included (candidate) is limited by the processing time (required time) needed to prepare HARQ feedback).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Baldemair into the method/apparatus of Zhou in view of Park for the purpose of at least guaranteeing enough time for processing and preparing HARQ feedback.
For claim 12, park further discloses transmit/transmitting a semi-static HARQ-ACK codebook (see at least [0027]; configuration and application of semi-static HARQ-ACK codebook (first mode) transmission).  Moreover, Baldemair further discloses wherein when the time required for HARQ-ACK information processing for a third PDSCH is longer than a time from the end of the last symbol of the third PDSCH to the start symbol of a physical uplink control channel (PUCCH), the processor is configured to include the third PDSCH in the PDSCH candidate set (see at least [0074]; PDSCH (third PDSCH) that can be included (candidate) is limited by the processing time needed 
For claim 13, park further discloses transmit/transmitting a semi-static HARQ-ACK codebook (see at least [0027]; configuration and application of semi-static HARQ-ACK codebook (first mode) transmission).  Moreover, Baldemair further discloses wherein the time from the end of the last symbol of the third PDSCH to the start symbol of the PUCCH is determined by the number of symbols (see at least Fig.3; slot n+4: PDSCH to PUCCHm separated by number of symbols).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Baldemair into the method/apparatus of Zhou in view of Park to have a number of symbols, as a matter of design choice, between the PDSCH and PUCCH for the purpose of at least guaranteeing enough time to at least match between the PDSCH (candidate) and the processing/preparing for HARQ feedback.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467